 

EXHIBIT 10.11

 

AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT

 

This Amendment No. 1 to Management Agreement (this “Amendment”) is entered into
as of this 13th day of January, 2017, by and among uSell.com, a Delaware
corporation (“uSell”), Scott Tepfer (“Scott”), Brian Tepfer (“Brian” and
together with Scott, the “Tepfers”), Daniel Brauser (“Brauser”) and Nikhil Raman
(“Raman”).

 

BACKGROUND

 

uSell, the Tepfers, Brauser and Raman are parties to a Management Agreement
dated as of October 1, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Management Agreement”) which governs the
management of the business and operations of BST Distribution Inc., a New York
corporation (the “Corporation”) and We Sell Cellular, LLC, a Delaware limited
liability company (the “LLC”).

 

uSell, the Corporation and the LLC are entering into a Note Purchase Agreement
dated as of the date hereof with ___________________, other Purchasers party
thereto from time to time and _______________________, as agent for itself and
the other Purchasers (the “Note Purchase Agreement”). In connection with the
transactions contemplated by the Note Purchase Agreement, the parties hereto
have agreed to amend the Management Agreement.

 

NOW, THEREFORE, good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1.            Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Management Agreement.

 

2.            Amendment to Management Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, Article VII of the Management
Agreement is amended in its entirety to provide as follows:

 

“ARTICLE VII
LOAN OBLIGATIONS

 

Until such time as all Liabilities have been indefeasibly paid in full and the
Companies’ right to request financial accommodations under the Note Purchase
Agreement has been terminated, the Parties acknowledge that notwithstanding
anything contained in this Agreement to the contrary (including without
limitation the restrictions contained in Section 4.01), the transactions, rights
and obligations contemplated by the Pledge Agreement and the Security Agreement
including without limitation the rights of the Agent to transfer the shares of
the Corporation in connection with the Agent’s exercise of secured creditor
remedies) shall be exempt from all restrictions contained in this Agreement. For
purposes hereof, (a) the terms “Liabilities,” “Companies,” “Pledge Agreement,”
and “Security Agreement” shall have the meanings given to those terms in the
Note Purchase Agreement and (b) the term “Note Purchase Agreement” shall mean
the Note Purchase Agreement dated as of January 13, 2017 by and among uSell, the
Corporation, the LLC, the Purchasers named and as defined therein and
_________________________, as agent (the “Agent”) for such Purchasers, as the
same may be amended, modified, restated and supplemented from time to time.”

 

 

 

 

3.            Conditions Precedent to Effectiveness. This Amendment shall become
effective upon execution of uSell, the Tepfers, Brauser and Raman.

 

4.            Representations and Warranties. Each Party hereto hereby
represents and warrants as follows:

 

(a)     This Amendment and the Management Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Party and are
enforceable against such Party in accordance with their respective terms.

 

(b)     Upon the effectiveness of this Amendment, each Party hereby reaffirms
all covenants, representations and warranties made in the Management Agreement
to the extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

 

5.            Effect on the Management Agreement.

 

(a)     Upon the effectiveness hereof, each reference in the Management
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

 

(b)     Except as specifically provided herein, the Management Agreement shall
remain in full force and effect, and are hereby ratified and confirmed.

 

6.            Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Delaware.

 

7.            Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.            Counterparts; Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

  USELL.COM, INC.           Scott Tepfer           Brian Tepfer           Daniel
Brauser           Nikhil Raman

 

Acknowledged and agreed to:

 

BST DISTRIBUTION, INC.

 

By:       Brian Tepfer     Chief Executive Officer       WE SELL CELLULAR, LLC  
    By:       Nikhil Raman     Manager  

 

 

 

